Three proceedings pursuant to CPLR article 78 to review determinations of the respondent Commissioner of the State Office of Mental Retardation and Developmental Disabilities, dated July 27, August 14 and August 16, 1979, respectively, which, after hearings, found that the establishment of community residence facilities at three contested locations would be appropriate. Determinations confirmed and proceedings dismissed on the merits, without costs or dis*678bursements. The sole issue to be resolved at a hearing to contest the appropriateness of the establishment of a community residence facility is whether "the nature and character of the area in which the facility is to be based would be substantially altered as a result of establishment of the facility” (Mental Hygiene Law, § 41.34, subd [b], par [5]). Aside from conclusory allegations by petitioner’s residents and officials, no testimony adduced indicated that such alteration would occur. Substantial evidence supported the commissioner’s determinations (see Matter of Town of Greenburgh v Coughlin, 73 AD2d 672, mot for lv to app den 49 NY2d 704). Lazer, J. P., Mangano, Gibbons and Cohalan, JJ., concur.